DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application Number 17/010,103 filed on 09/02/2020 is presented for examination; claims 1-15 are pending.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statment
The Information Disclosure Statement dated 09/02/2020 is acknowledged and the cited references have been considered in this examination.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. 
The two references, Titan and Hsieh, are the closest prior art of record.
Titan (US 2020/0106286) reference discloses a battery quick charging method, a charging apparatus, and a device to-be-charged. The battery quick charging method includes the following. State parameters of a battery of a device to-be-charged are acquired, where the state parameters of the battery include a present temperature of the battery. A charging cut-off voltage corresponding to the present temperature is selected from a target parameter mapping relationship, where the charging cut-off voltage is higher than a rated voltage of the battery. Constant-current charging is performed on the battery until a voltage of the battery reaches the charging cut-off voltage and then performing of the constant-current charging on the battery is stopped. 
Hsieh et al. (US 2020/0379536) 
But both references and any prior art of record, do not disclose or suggest the following Claims 1, 2 and 10 limitations: “… the first communication protocol defining a first digital communication, and the first communication protocol requiring at least a first minimum volume of communication to acquire the first required information from the first device … the second communication protocol being different from the first communication protocol, the second communication protocol defining a second digital communication, the second communication protocol requiring at least a second minimum volume of communication to acquire the second required information from the second device, and the second minimum volume being smaller than the first minimum volume ….” in combination with the remaining claim elements as set forth in Claims 1, 2, 10 and depending claims 3-9 of 2 and 11-14 of 10
Both references and any prior art of record, do not also disclose or suggest the following method claim 15 limitations: “… a method for controlling a charge current …with a first communication protocol in response to the first device being connected to a charger, the first required information including a first required value, the first required value corresponding to a magnitude of a first charge current required by the first device … the second communication protocol being different from the first communication protocol, the second communication protocol defining a second digital communication, the second communication protocol requiring at least a second minimum volume of communication to acquire the second required information from the second device, and the second minimum volume being - 51 - smaller than the first minimum volume; and selectively outputting, from the charger, either the first charge current based on the first required value or the second charge current based on the second required value ….” in combination with the remaining claim elements as set forth in claim 15.Therefore claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on M-F: 7 - 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A. DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/
Primary Examiner, Art Unit 2859